 GOOD SAMARITAN NURSING HOMEGood Samaritan Nursing Home, Inc. and RetailClerks Union Local 536, United Food and Com-mercial Workers International Union, AFL-CIO.' Case 33-CA-3896June 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed September 11, 1978, byRetail Clerks Union Local 536, United Food andCommercial Workers International Union, AFL-CIO, hereinafter called the Union, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 33, issued a com-plaint on September 27, 1978, against Good Sa-maritan Nursing Home, Inc., the Respondentherein, alleging that the Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(l) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. On October 3, 1978, the Respondent filedan answer denying the commission of any unfairlabor practices. On December 1, 1978, the Re-spondent filed an amended answer also denying thecommission of any unfair labor practices.On December 7 and 8, 1978, the Respondent andthe Union entered into a stipulation, subsequentlyagreed to by counsel for the General Counsel onDecember 11, 1978, in which they jointly movedto transfer this proceeding to the Board for find-ings of fact, conclusions of law, and Order. Thestipulation states that the parties have waived theirrights to a hearing before an administrative lawjudge, the making of findings of fact and conclu-sions of law by an administrative law judge, the is-suance of an administrative law judge's decision,and oral argument before the Board. The partiesalso agreed that the original charge, complaint,notice of hearing, answer, amended answer, andstipulation of facts constitute the entire record inthe case, and that no oral testimony is necessary ordesired by any of the parties.On March 2, 1979, the Board issued its order re-jecting the stipulation of facts and motion to trans-fer proceeding to the Board, and remanded theproceeding to the Regional Director for a hearing.I Retail Clerks International Union and Amalgamated Meatcutters andButcher Workmen of North America were merged into a new unionidentified as United Food and Commercial Workers International Union.AFL-CIO, effective June 7. 1979250 NLRB No. 30On November 23, 1979, the Board issued itsorder vacating its March 2, 1979, order rejectingthe stipulation of facts and motion to transfer pro-ceeding to the Board and recalling this same pro-ceeding which it had remanded to the Regional Di-rector for a hearing. Thereafter, the General Coun-sel and the Respondent filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation offacts, the exhibits, the briefs, and the entire recordin this proceeding, and hereby makes the follow-ing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe parties stipulated, and we find, that GoodSamaritan Nursing Home, Inc., herein called theRespondent, is a Delaware corporation maintainingan office and place of business located at EastPeoria, Illinois, and is engaged in the business ofoperating an intermediate care nursing home.During the past year, a representative period, theRespondent purchased and caused to be transferredand delivered to its East Peoria, Illinois, facilitygoods and materials valued in excess of $1,000which were transported to said facility directlyfrom States other than the State of Illinois. TheRespondent, in the course and conduct of its busi-ness operations, has received gross revenues inexcess of $100,000.The parties stipulated, and we find, that the Re-spondent is, and at all times material herein hasbeen, an employer engaged in commerce and anoperation affecting commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the purposes of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that RetailClerks Union Local 536, United Food and Com-mercial Workers International Union, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn May 5, 1978, the Union filed a petition seek-ing to represent the Respondent's licensed practicalnurses, hereinafter called LPNs. The Union was207 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcertified as a collective-bargaining representativefor the LPN unit on August 15, 1978.The Respondent challenged the certification ofthe Union in a separate proceeding on the groundthat LPNs are supervisors within the meaning ofSection 2(11) of the Act, and the Board found, asthe Regional Director had in the underlying repre-sentation case, that the LPNs were not supervisorsand that the Respondent refused to bargain in thecertified bargaining unit in violation of Section8(a)(1) and (5) of the Act.2The stipulation of facts shows that Rose Staszhas held the position of LPN in the certified unitsince March 21, 1978. On August 30, 1978, Staszprepared and sent to the Respondent's supervisors,Terry Friese (executive director) and JacquelineLanter (coordinator), a memorandum prepared byStasz regarding an incident involving alleged pa-tient abuse at the facility by Supervisor MichaelDailey, assistant administrator.Subsequently, on September 1, 1978, Stasz re-ceived a call from Helen Chin, Dailey's secretary,indicating that Dailey wanted to set an appoint-ment with Stasz for that day. Stasz indicated thatshe could not meet with Dailey that day. Shortlythereafter, Dailey himself called Stasz and inquiredas to when she would be able to see him. Stasz in-dicated that September 2 would be acceptable. Al-though Stasz inquired of Dailey as to the purposeof the proposed meeting, no reason was stated byDailey.After her conversation with Dailey, Stasz, whobelieved the meeting with Dailey might result indisciplinary action stemming from her memoran-dum concerning Dailey's alleged patient abuse,asked Joy DeSutter, who was also an LPN, toattend the meeting with her to act as a witness.DeSutter agreed.On September 6, the date on which the meetingapparently occurred, Stasz went to Dailey's officeto attend the meeting. In addition to Dailey,Audrey Frye, director of nursing, was also present.When Stasz asked Dailey if DeSutter could sit withher as a witness in the meeting, Dailey refused therequest and stated that Stasz did not need a witnessinasmuch as Audrey Frye was already present as awitness. Stasz informed Dailey that DeSutterwould not say a word, but was there solely as awitness to the meeting. At that time, Dailey in-formed Stasz that she was being insubordinate andthat he would consider her insubordinate if she re-fused to talk to him without DeSutter being pres-ent as a witness. Dailey also informed Stasz thatshe could either talk to him without DeSutterbeing present, or consider herself suspended. Also2 Good Samaritan Nursing Home. Inc., 243 NLRB No. 107 (1979)at this time, Dailey informed Stasz that he had al-ready prepared a memorandum for her and that, ifshe did not sit down and talk to him without herrequested witness present, he would simply placethe memorandum in her file. After being so in-formed, Stasz stayed and the meeting proceededwithout DeSutter being present.As the meeting progressed, Dailey informedStasz that she should have discussed the alleged pa-tient abuse incident of August 30 with him person-ally, rather than immediately contacting TerryFriese and Jacqueline Lanter since Stasz' memoran-dum was a personal attack upon him and was libel-ous. Dailey also told Stasz that she had been insub-ordinate in not notifying Frye or talking to himpersonally about the incident. In response, Stasztold Dailey she had written precisely what she hadseen and what had been stated to her. Stasz also in-formed Dailey that the LPNs had been asked notto bother Frye with problems until Frye had beenthere a while and that it seemed proper to her tonotify Friese and Lanter regarding the situation.Stasz also informed Dailey that it was not her in-tention to be insubordinate and that she handledthe matter in the manner in which she did becauseshe felt it was her responsibility to do it that way.At the conclusion of this meeting, Stasz receivedthe memorandum which Dailey had prepared priorto the meeting and a copy of such memorandumwas placed and remains in Stasz' personnel file.B. Contentions of the PartiesCounsel for the General Counsel contends thatthe Board has recently held, on a Motion for Sum-mary Judgment, that the Respondent could not re-litigate the LPN supervisory issue; that Stasz' re-quest to have a fellow employee present at themeeting was protected activity; that the denial ofStasz' request was unlawful under the SupremeCourt's decision in Weingarten;3and that the Re-spondent unlawfully threatened to hold Stasz in-subordinate or to suspend her if she refused to talkto Dailey without a witness.The Respondent contends that Weingarten simplyentitles an employee to have a union representativepresent during an investigatory interview whichthe employee reasonably believes may result in dis-ciplinary action and that there was no evidencethat DeSutter's presence, as a silent witness, wasrequested or required as a designated employeerepresentative; that there are no objective facts tosupport Stasz' asserted belief that the meetingmight result in disciplinary action; that the purposeof the meeting was to apprise Stasz of disciplinaryN.L.R.B. v. J Weingarren. Inc.. 420 U.S. 251 (1975).208 GOOD SAMARITAN NURSING HOMEaction already taken and therefore the meeting wasnot an "investigatory interview"; and that at thetime of the meeting the question of the Union'srepresentation was pending before the Board andtherefore the Respondent was under no obligationto honor DeSutter's presence ever. if she was con-sidered a union representative.ConclusionWe find, in agreement with the contention ofcounsel for the General Ccunsel, that the Respond-ent's insistence upon interviewing Stasz without therepresentation she requested was unlawful underWeingarten, and that the Respondent threatenedStasz in violation of Section 8(a)(1) of the Act.4Within the meaning of Weingarten we find thatStasz reasonably anticipated disciplinary action butwas nevertheless compelled to attend an "investiga-tory and/or disciplinary interview," as alleged,without the presence of a witness, in this case anLPN. Stasz was thereby denied her Section 7rights in violation of Section 8(a)(1), as found inWeingarten, supra. This right, as the Board hassince concluded, exists whether the requested rep-resentative is simply a fellow employee or the rep-resentative of a union not yet certified.5In addition, Stasz was told by Dailey that shewould be considered insubordinate if she refused totalk with him without a witness present; also, thatif she did not talk with him she could consider her-self suspended. In our view these two threatsstemmed directly from the Respondent's action ininsisting upon interviewing Stasz without the pres-ence of any witness or representative. We viewthem as clearly contrary to the delineation of theWeingarten decision by the Supreme Court con-cerning "legitimate employer prerogatives":The employer has no obligation to justify hisrefusal to allow union representation, and de-spite refusal, the employer is free to carry onhis inquiry without interviewing the employee,and thus leave to the employee the choice be-tween having an interview unaccompanied byhis representative, or having no interview andforegoing any benefits that might be derived4 While the Respondent initially raised Stasz' supervisory status as adefense in its answer, a reading of the relevant portion of the stipulationof facts, combined with the Respondent's silence on this issue in its brief(dated December 14, 1979, after issuance on July 20. 1979. of the Board'sDecision in 243 NLRB No. 107. ordering the Respondent to bargain inthe certified unit of LPNs), convinces us that Stasz' alleged super% isorystatus is no longer in issue in this case and that, for the purposes of thisproceeding, the Respondent no longer denies that Stasz is an employeeentitled to the protection of the ActI See Anchortank. Inc. 239 NLRB 430 (1978) See also Glomr-c PlastricInc.. 234 NLRB 1309 (1978), where the employer was resisting bargain-ing with a certified union and refused to permit a union negotiating com-mittee member to attend the interviewfrom one." [N.L.R.B. v. J. Weingarten, Inc.,supra at 258.]Thus the employer is free to carry on his "in-quiry"-not the employee interview-without arepresentative. Patently, the Court did not approvean employer interview where the employee isdenied the choice of not participating as a lone em-ployee without a representative. Consistent withthe Court's pronouncement in this regard, we con-clude that threatening an employee that refusal toattend as a lone employee will be considered insub-ordinate and threatening an employee with suspen-sion for refusal to attend alone are clearly addition-al violations of Section 7 rights.8 We so find.This is not a case of disciplinary action previous-ly determined within the meaning of the majorityin Baton-Rouge Water Works Company,7but ratherwithin the meaning of the caveat subscribed to inthe opinion of Members Jenkins and Truesdale thatWeingarten may be applicable if the employer en-gages in any conduct beyond merely informing theemployee of a previously made disciplinary deci-sion, in which case "the full panoply of protectionsaccorded the employee under Weingarten" couldcome into play. We note particularly that Staszasked in advance what the purpose of the interviewwas and that Dailey did not respond. We note alsothat, although Dailey apparently prepared a writ-ten warning to Stasz dated September 1, he insistedupon "talking to" her without a representativepresent and, in addition, indulged in threats toachieve a confrontation on his terms.IV. THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist therefrom and take certain af-firmative action in order to effectuate the policiesof the Act.Having found that the Respondent unlawfully re-quired that an employee participate in an employeeinterview without an employee witness, and pursu-ant thereto threatened to charge Rose Stasz withinsubordination and indefinite suspension, we shallorder the Respondent to expunge from its recordsthe memorandum of discipline placed in the per-sonnel file of Rose Stasz.R See also N'w ork Trlephone Cornipny. 203 NL RH 1153. 11 5 (I1973).where. before the Wesngarlen decision. an alleged 8(a)(1) violation wasbased upon threats of reprisal tI compel emplouee weatnlciltcrl at an interView silthoul ui on reprcscntatlson246 Nl RB No I1hl (19791, with disse.nt, h' Chairman Fanning andMember P'enello209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent, Good Samaritan NursingHome, Inc., is, and at all times material has been anemployer, engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Retail Clerks Union Local 1536, United Foodand Commercial Workers International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By requiring that an employee who reasonablyanticipates disciplinary action participate in an em-ployee interview without representation, the Re-spondent has violated Section 8(a)(1) of the Act.4. By threatening employee Stasz with a chargeof insubordination and also with suspension if sherefused to talk to Dailey without fellow employeeDeSutter being present as a witness at a disciplin-ary meeting, the Respondent has violated Section8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Good Samaritan Nursing Home, Inc., East Peoria,Illinois, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Requiring that an employee who reasonablyanticipates disciplinary action participate in an em-ployee interview without the employee's requestedrepresentative.(b) Threatening an employee who reasonably an-ticipates disciplinary action that she will be repri-manded for insubordination and will be indefinitelysuspended for refusing to be interviewed withoutthe presence of an employee or union representa-tive.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Expunge from its records any reference tothe disciplining of Rose Stasz on or about Septem-ber 6, 1978, including the copy of the memoran-dum of discipline placed in her personnel file.(b) Post at the Respondent's place of business inEast Peoria, Illinois, copies of the attached noticemarked "Appendix."8Copies of said notice, onforms provided by the Regional Director forRegion 33, after being duly signed by the Respond-ent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 33,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require an employee to takepart in an interview where the employee rea-sonably anticipates disciplinary action and wehave refused the employee's request to be rep-resented at such meeting by a fellow employeeor union representative.WE WILL NOT threaten an employee whoreasonably anticipates disciplinary action witha charge of insubordination and with suspen-sion for refusal to take part in an interviewwithout the presence of a fellow employee orunion representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder the National Labor Relations Act, asamended.WE WILL expunge from our records all ref-erences to the September 6, 1978, disciplinarymemorandum given to employee Rose Stasz,including the copy of the memorandum of dis-cipline placed in her personnel file.GOOD SAMARITAN NURSING HOME,INC.210